Title: From Thomas Jefferson to Abbé Morellet, 11 August 1786
From: Jefferson, Thomas
To: Morellet, Abbé



Sir
Paris Aug. 11. 1786.

I am honoured with your letter of yesterday on the subject of the map. My original inducement to undertake the construction of it  was to accomodate the bookseller who was engaged to publish the translation you have been so good as to make of my Notes; but I at the same time had in view to have as many maps struck off as might be necessary for the original edition in English, and even for a new edition in English, should one be ever printed. This therefore would render it necessary for me to retain the property of the plate, and of course to answer the expence of engraving it. What this will be I cannot tell. Faden the principal map seller in London asked me 50 guineas for the engraving, when the map was not near so much charged with writing as it is since. Be this what it will I shall pay it without expecting that your bookseller will be at all answerable, or do more than take the number of maps he may want at a rea[sonable price?]. This I suppose cannot be less than a livre; and I [‥‥ my] self the pleasure of waiting on you to pay you my respects but that in order to finish the map I have [allowed] the business of my office to get so far behind as to occupy me much. I have the honour to be with sentiments
